                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

ARTHUR LEE DULANEY,
                                                    MEMORANDUM DECISION &
                       Plaintiff,                   DISMISSAL ORDER

v.

SALT LAKE COUNTY SHERIFF’S DEP’T et al.
                                                    Case No. 2:18-CV-544-TS
                       Defendants.
                                                    District Judge Ted Stewart



        Starting on October 4, 2018, the Court has ordered Plaintiff three times to within thirty

days submit a signed form consenting to incremental collection of his filing fee from his inmate

account. (Doc. Nos. 11, 14, & 18.) Plaintiff has not done so.

        IT IS THEREFORE ORDERED that Plaintiff's complaint is DISMISSED without

prejudice for failure to comply with the Court's orders and for failure to prosecute. See DUCivR

41-2.

               DATED this 4th day of April, 2019.

                                              BY THE COURT:



                                              TED STEWART
                                              United States District Judge
